Marion App. No. 90106. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Marion County and has been consolidated with Supreme Court case No. 01-1266, Layne v. Ohio Adult Parole Auth., for briefing and argument. Upon consideration of appellee’s motion to clarify briefing schedule and to provide for an orderly briefing of the consolidated cases,
IT IS ORDERED by the court, effective October 26, 2001, that the briefing schedule provided for a case involving a cross-appeal in S.Ct.Prac.R. VI(5), shall be followed in this case.
IT IS FURTHER ORDERED by the court that appellee Wiley Layne shall now proceed as appellanVcross-appellee and appellant Ohio Adult Parole Authority shall now proceed as appellee/cross-appellant for all further proceedings in this case.
IT IS FURTHER ORDERED by the court that appellant/cross-appellee shall share the time for oral argument with the appellant in case No. 01-1443, Houston v. Wilkinson et al., and that appellee/cross-appellant shall share time with the appellee in that case. Pursuant to S.Ct.Prac.R. IX(5)(A), fifteen minutes shall be allotted to each side for argument on the merits.